FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, December 30, 2014 Ger. Gen. No. 124/2014 Ref.: Significant Event Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins N° 1449 Santiago, Chile Dear Sir, In accordance with articles 9 and 10, paragraph 2, under Securities Market Law N°18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Enersis (the “Company”), I hereby inform you of the following significant event: As of today, Inmobiliaria Manso de Velasco Limitada (“IMV”), a subsidiary of Enersis S.A., signed a shares purchase contract with Rentas Inmobiliaria GN S.A., for the acquisition of all the shares that IMV directly and indirectly holds in the companies: Construcciones y Proyectos Los Maitenes S.A. and Aguas Santiago Poniente S.A., which are part of the real-estate project ENEA. The sale price of the shareholding was Ch$57,173 million (equivalent to approximately US$ 94 million using today’s exchange rate), which was paid in cash in this same date. The estimated effect for Enersis, as parent company, is a profit of approximately Ch$ 18,666 million (equivalent to approximately US$ 31 million using today’s exchange rate). Sincerely yours, Angel Chocarro Administration Officer c.c. Santiago Stock Exchange Electronic Stock Exchange Valparaíso Stock Exchange Banco Santander Santiago – Bondholders Representative Risk Classification Commission SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Angel Chocarro Title: Administration Officer Date:December 31, 2014
